Citation Nr: 1202742	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  10-36 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than November 9, 2006, for a grant of service connection for a depressive disorder.


WITNESSES AT HEARINGS ON APPEAL

Appellant, his sister, and B.B.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel






INTRODUCTION

The Veteran served on active duty from June 1976 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In September 2010, a hearing was held before a Decision Review Officer.  In May 2011, a videoconference hearing was held before the undersigned.  Additional evidence was received at the Board in November 2011.  This evidence, which includes various documents from the State Department of Taxation and Finance, is not relevant to the current appeal and remand for RO consideration is not required.  See 38 C.F.R. § 20.1304 (2011).  


FINDINGS OF FACT

In November 2006, the RO received a claim of entitlement to service connection for a psychiatric disorder; there are no communications prior to this date that could be construed as a claim for service connection.


CONCLUSION OF LAW

The criteria for an effective date prior to November 9, 2006, for the grant of service connection for depressive disorder, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.400 (2011). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The Board notes that the "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2009).  Thus, any error related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case or supplemental statement of the case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006). 

In this case, the Board considers the claim for an earlier effective date to be a "downstream" issue arising from the initial grant of service connection.  That is, in May 2009, the RO granted entitlement to service connection for a depressive disorder and assigned a 70 percent evaluation effective October 23, 2008.  The Veteran disagreed with this decision and in March 2010, the DRO assigned a 100 percent evaluation effective November 9, 2006.  This was considered a complete grant of the benefit sought on appeal.  The Veteran, however, continued to disagree with the effective date and in August 2010, a statement of the case was furnished.  The Veteran subsequently perfected this appeal.  

In February 2007 and October 2008, the RO notified the Veteran of the evidence necessary to substantiate his claim for service connection.  He was advised of the information and evidence VA would obtain and of the information and evidence he was responsible for providing.  This letter also notified the Veteran of how VA determines disability ratings and effective dates.  The claim was most recently readjudicated in the December 2010 supplemental statement of the case.  

For initial rating claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Under VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting with procuring service records and relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The claims file contains service treatment records, service personnel records, and VA medical records.  The Veteran was provided a VA examination in February 2009.  In support of his claim, the Veteran submitted various medical and lay statements.  The Veteran also provided testimony at DRO and Board hearings.  

Information of record indicates that the Veteran is in receipt of Supplemental Security Income benefits from the Social Security Administration (SSA).  The Board acknowledges that complete SSA records were not obtained.  The issue in this case, however, involves the date that the Veteran's claim was received by VA, and not the date that he became disabled.  There is no indication that these records are relevant to the current appeal and under the circumstances of the case, a remand would serve no useful purpose.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim.); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Analysis

The effective date of an award is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 C.F.R. § 3.151(a) (2011).  However, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011). 

The Veteran contends that the grant of service connection for a depressive disorder should be prior to November 2006.  In various statements and testimony, he reported that he had problems during service that continued following discharge and he did not know that he was eligible to file a claim.  He further argued that his mental disability was of such severity that he was precluded from filing a claim.  

VA medical records show that the Veteran was admitted to a VA hospital on January 31, 1992 with complaints of depression for his whole life.  On February 3, 1992, he left against medical advice.  Diagnosis was psychosis, not otherwise specified; polysubstance abuse, and antisocial personality disorder.  

In support of his contentions, the Veteran submitted various lay statements, which indicate a history of mental health issues since service.  He also submitted various medical statements.  A July 2009 statement from Dr. C.S. indicates that the Veteran meets the criteria for a diagnosis of schizoaffective disorder which was present while he was in the military service and he has been disabled ever since.  A November 2010 statement from Dr. C.S. indicates that he reviewed the Veteran's history and concludes that the effective date should be January 31, 1992 when he was admitted to the VA hospital with a principal diagnosis of psychosis.  A November 2010 statement from a VA physician indicates that the Veteran was hospitalized at the VA in 1991 suggesting that the effective date for his rating for his psychiatric condition should be 1991.  

Review of the claims file shows that an original claim, VA Form 21-526, Veteran's Application for Compensation and/or Pension, was received at the RO in November 2006.  The Board observes that this document contains two date stamps - November 7, 2006 and November 9, 2006.  For practical purposes, either of these dates results in a compensation start date of December 1, 2006.  

In determining whether the Veteran is entitled to an earlier effective date for service connection, the Board must consider whether he filed a claim for a psychiatric disability prior to November 2006.  On review, there are no communications prior to this date from the Veteran that could be construed as indicating an intent to seek or apply for service connection for a psychiatric disorder and the Veteran has not argued that any such communication exists.  Rather, the proffered arguments appear to be based on an inability to file a claim due to mental disability and a suggestion that the 1992 admission should have constituted a claim.  

Regarding the Veteran's argument that he was mentally unable to file a claim, the Board notes that if, within one year from the date on which the Veteran became permanently and totally disabled, the Veteran files a claim for a retroactive award and establishes that a mental disability, which was not the result of willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which the Veteran became permanently and totally disabled, the pension award may be effective from the date of receipt of claim or the date on which the Veteran became permanently and totally disabled, whichever is to the advantage of the Veteran.  See 38 C.F.R. § 3.400(b)(1)(ii)(B).  This section, however, applies to claims for disability pension and not disability compensation.  A similar regulation does not exist for compensation claims.  In Barrett v. Principi¸ 363 F. 3d 1316 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit  held that, in certain circumstances, "mental illness may justify the tolling of [38 U.S.C.A. §] 7266(a)'s 120-day period for appeal." Barrett, 363 F. 3d. at 1320  . However, the holding in Barrett applies to an appeal period, not an initial request for compensation.

The Board also acknowledges that in some circumstances, a report of examination or hospitalization can be considered as a claim for an increased rating for an already service-connected disability or as a claim to reopen a previously denied claim for service connection.  See 38 C.F.R. § 3.157 (2011).  In this case, a formal claim was not received prior to November 2006 and thus, this provision is not for application.  

The Board acknowledges the Veteran's contentions and is sympathetic.  The Board has also considered the various medical statements indicating that the effective date should be much earlier.  The Board does not dispute that the Veteran has longstanding psychiatric disability; however, it is bound by applicable laws and regulations.  As discussed, the Veteran did not submit a claim for compensation benefits prior to November 2006 and on review, there is simply no legal basis for assigning an effective date earlier than November 9, 2006, for the grant of service connection for a depressive disorder.  The claim must be denied.  


ORDER

Entitlement to an effective date earlier than November 9, 2006 for a grant of service connection for depressive disorder is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


